Citation Nr: 0822267	
Decision Date: 07/07/08    Archive Date: 07/14/08	

DOCKET NO.  00-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for rectal 
fissures/fistulae.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1969 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the VARO in Indianapolis, Indiana.  

A review of the evidence of record reveals that in 
February 2001, the Board remanded the case for additional 
development, to include providing a VA examination to 
ascertain the likely etiology of the veteran's current rectal 
fissures/fistula.  Evidence was developed and by a decision 
dated in March 2005, the Board denied the claim.  Thereafter, 
the veteran appealed the determination to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2007 
the Court vacated the Board's March 2005 decision and 
remanded the case for further development.  The case was then 
remanded by the Board in June 2007 to comply with the Court's 
Order.  The case has been returned to the Board for appellate 
review.  


FINDING OF FACT

The veteran's rectal fissure/fistulae are reasonably related 
to his active service.  


CONCLUSION OF LAW

Service connection for rectal fissure/fistulae is warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of The Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
significantly changed the law during the pendency of this 
claim.  VA has issued final regulations to implement the 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with his claim.  

In the instant case, the Board is rendering a decision in 
favor of the veteran and, therefore, any further discussion 
of the VCAA duties is not necessary at this time.  The Board 
notes that the case has been previously remanded by the Board 
for development and the veteran has been accorded 
examinations complete with a nexus opinion as to the etiology 
of the veteran's rectal fissure/fistulae.  The case has been 
in appellate status for several years and the veteran and his 
representative have had ample opportunity to participate in 
the appeals process.  The Board finds that there has been 
essential compliance with the mandates of the VCAA with 
regard to both notification and assistance.  

Pertinent Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims files.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

A review of the service treatment records is without 
reference to complaints or findings with regard to anal 
fissures and/or fistulae.  Of record are the veteran's 
July 1974 air evacuation records.  The narrative summary 
reflects that the veteran gave a history of depression for 
the past three months, with no known precipitating cause.  
Reference was made to suicide attempts.  Physical examination 
prior to evacuation was described as essentially within 
normal limits.  The veteran received treatment at the Naval 
Regional Medical Center in Great Lakes, Illinois, for several 
days in July 1974.  His presenting diagnosis was depression.  
During hospitalization physical and neurological examinations 
were described as within normal limits.  He was given a final 
diagnosis of adjustment reaction of adult life, improved.  

The post service medical records include the report of 
treatment at a department facility in February 1995 for what 
was reported as a moderate amount of skin tags.  Also noted 
was a deep, very wide chronic-appearing posterior fissure and 
some mild anal stenosis.  

Also of record are VA treatment records dated in August 1998 
revealing the veteran underwent a fistulotomy.  The veteran 
also underwent radiology consultation that month for an 
evaluation of possible Crohn's disease due to his persistent 
loose bowel movements with recurrent anal fissure.  The 
impression was a normal upper gastrointestinal series with 
small bowel follow through.  

The veteran was accorded a VA anus and rectum examination in 
February 1999.  His principal complaints were fecal 
incontinence and a concern over recurrence of perianal 
fistulae.  Following examination, the examiner stated there 
was no documentation of the rectal trauma from a digital 
rectal discharge examination in 1974.  

Additional pertinent evidence of record includes a report of 
a VA rectum and anus examination in June 2002.  The claims 
file was reviewed by the examiner.  The examiner stated that 
he could not find any medical record or any evidence of a 
traumatic rectal examination during the discharge physical.  
He stated "I cannot give an opinion whether a recent history 
of rectal fistulas are secondary to patient's claim of 
traumatic rectal exam done by a physician during separation 
physical or discharge physical, as there is no documentation 
of discharge physical or separation physical from 1974, 
demonstrating any rectal exam."  

Also of record is an August 2006 statement from a general 
surgeon at the VA hospital in Indianapolis, Indiana.  He 
stated the veteran was "well known to the surgical staff and 
myself following several surgical procedures under my care 
and direction."  Reference was made to removal of several 
inches of the large intestine in January 2004.  The surgeon 
stated that following that the veteran required three more 
surgeries and eventually underwent a complete proctectomy.  
He stated the veteran "has had a long-term fight with 
perianal problems such as fissure with fistula and recurrent 
abscess, which is well documented."  He indicated that during 
the September 2005 proctectomy he noted an area of chronic 
damaged and inflamed tissue, old post surgical scarring, and 
skin tags.  He stated that "given the history of this 
patient, my surgical intervention and visualization, and the 
well-documented record, it is my professional opinion that 
this condition does at least as likely as not date back to 
the early to mid 1970's."  

Received in May 2007 were statements from three individuals.  
One, the veteran's brother, indicated that shortly after the 
veteran got out of the service, he believed the veteran had 
had "problems with 'hemorrhoids'".  

Another was from a nurse who stated that she had known the 
veteran since 1984.  She recalled that the veteran had some 
sort of rectal problem and had been having difficulties since 
his days with the Navy.  She recalled seeing rectal creams 
and remedies the veteran had with him.  

The third affidavit was from an individual who had known the 
veteran since February 1975.  He recalled that soon after he 
and the veteran began working together, he noticed that the 
veteran had "some physical and medical problems."  

The veteran was accorded an examination by a VA physician in 
August 2007.  The claims file was reviewed.  Reference was 
made to the veteran's long term difficulties with perianal 
problems such as fissures with fistulas and recurrent 
abscesses.  The veteran claimed that he had undergone a 
traumatic rectal examination as part of his discharge 
physical examination in 1974.  He believed he developed 
perianal fistula secondary to the traumatic examination.  The 
examiner stated that upon review of the claims file, he did 
not find any medical record supporting the claim of the 
traumatic rectal examination at that time.  Current 
impressions were made of:  History of perianal fistulas; 
history of perforated sigmoid diverticulum requiring 
colectomy followed by inability to reverse the ostomy, as the 
patient had weakened anal musculature on manometry."  With 
regard to the question whether the veteran's fissures or 
fistulae were causally related to service or any incident 
involving service, the examiner stated "I cannot resolve this 
issue without mere speculation.  This is because there is 
absence of any medical record of service separation 
examination showing that the patient had a traumatic rectal 
examination resulting in a rectal fissure or fistula.  Once 
again, I cannot resolve the above-mentioned issue without 
mere speculation."  

The physician recommended VA consider referring the case to a 
surgeon for further evaluation.  

Of record is a November 2007 statement from the 
aforementioned physician indicating that he saw the veteran 
in the compensation and pension clinic that month.  He 
reiterated to the veteran that his recommendation was that he 
could not resolve the issue without resorting to speculation 
and he recommended the veteran be referred to see a surgeon.  

Additional pertinent evidence includes a December 2007 
communication from a private surgeon.  He stated that he had 
recently spent "quite some time chatting" with the veteran.  
He reviewed the veteran's medical records relating from 
service in the military on through the more recent past.  He 
indicated that at the time of discharge examination from the 
military in 1974, the veteran related to him undergoing a 
very painful rectal examination.  The physician indicated 
that "having examined hundreds of people with chronic 
perianal fistulas, I feel that [the veteran] was probably 
suffering from a peri-anal abscess at the time of the 
discharge exam and that the peri-anal abscess subsequently 
became a fistula and thus, developed into a more chronic 
problem.  I do however, believe that at the time of discharge 
from the military, [the veteran] was having active peri-anal 
problems which was demonstrated by the tender rectal exam 
that he had at the time of discharge.  A physician without a 
lot of experience with peri-anal disease might have simply 
felt that [the veteran] was a young man who didn't like 
rectal exams.  However, the degree of pain that he had is 
certainly consistent with the presence of a peri-anal 
abscess.  This is supported by the fact that a few weeks 
after discharge, [the veteran] had drainage from the peri-
anal area that is consistent with the rupture of the abscess 
and the formation of the fistula."  





Discussion

The Board determines that the evidence preponderates in favor 
of the veteran's claim for service connection for rectal 
fissures.  The veteran is competent to describe that he 
experienced rectal discomfort at the time of separation 
examination.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 
(Fed. Cir. 2007); see Buchanon v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
veteran has credibly testified that he began to experience 
rectal problems from the time of service discharge.  Although 
there is a lack of continuity of symptomatology referring to 
medical confirmation of the presence of rectal fissures, the 
veteran has submitted statements from his half-brother and 
two long time acquaintances to the effect that he had 
recurring problems with rectal fissures in the years 
following his discharge from active service.  A VA physician 
was asked to give the veteran an examination and provide an 
opinion as to the etiology of the veteran's current rectal 
problems.  He stated he was not able to give such an opinion 
without resorting to speculation.  However, the record does 
contain an August 2006 statement from a VA surgeon who 
indicated that he and the surgical staff at the VA Medical 
Center in Indianapolis, Indiana, had performed several 
surgical procedures for the veteran.  That individual stated 
that according to the history given him by the veteran as 
well as his surgical intervention and visualization, it was 
his opinion that the veteran's peri-anal problems "at least 
as likely as not" dated back to the mid-1970's.  This is 
essentially the same favorable opinion as one given by a 
private surgeon in December 2007.  That physician's opinion 
was based on history given him by the veteran, a history 
which the Board notes is not supported by the contemporaneous 
medical evidence of record.  Nevertheless, the physician was 
firm and unequivocal in expressing the opinion that he found 
the veteran's history credible and believed that the veteran 
likely had a peri-anal abscess at the time of discharge 
examination that subsequently became a fistula and then 
developed into a more chronic problem.  

While the Board is concerned that for whatever reason there 
is a lack of continuity of symptomatology from a medical 
standpoint for years following service discharge, there are 
two opinions of record from surgeons who have expressed 
awareness of the veteran's history.  The VA surgeon indicated 
the veteran's disability picture was well known to the 
surgical staff and himself following several different 
surgical procedures.  The private surgeon indicated that he 
had also reviewed the veteran's medical records dating from 
service to the recent past.  The Board sees no reason to 
question the comments from the physicians.  Additionally, as 
required by law, reasonable doubt is to be resolved in the 
veteran's favor.  Accordingly, the Board concludes that there 
is reasonably a causal connection between the veteran's 
current peri-anal problems and his active service.  The claim 
is therefore allowed with regard to this matter.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for rectal fissures/fistula is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


